Board of Tax Appeals, No. 2004-A-574. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of the joint motion to consolidate this cause with 2008-0559, Colonial Village Ltd. v. Washington Cty. Bd. of Revision, 2008-0560, Colonial Terrace Apts. v. Washington Cty. Bd. of Revision, and 2008-0561, Colonial Terrace Apts. II v. Washington Cty. Bd. of Revision,
It is ordered by the court that the motion is granted.
It is further ordered by the court that the parties shall combine the briefing of 2008-0443, 2008-0559, 2008-0560, and 2008-0561 and file one brief for each permitted under S.Ct.Prac.R. VI. The parties shall file an original of the brief in each case and 18 copies of the brief, and the parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.